DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a notice of allowability for application 16/368050.  Claims 1-12, 14, 15 and 19 are pending.

Allowable Subject Matter
Claims 1-12, 14, 15 and 19 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1 the following limitations, in combination with other limitations of the claim, are not found or made obvious in the prior art: “a second inner bearing member and a second outer bearing member disposed in rotatable relation between the shift fork and the gear switching part on a second side of the shift fork, wherein the first and second inner bearing members comprise washers, and wherein the first and second outer bearing members comprise washers.”  

Regarding Claim 19 the following limitations, in combination with other limitations of the claim, are not found or made obvious in the prior art
“a second inner bearing member and a second outer bearing member disposed in rotatable relation between the shift fork and the gear switching part on a second side of the shift fork, wherein the first and second inner bearing members comprise needle    

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARK A MANLEY/Primary Examiner, Art Unit 3659